Citation Nr: 1439645	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 20 percent for L3-L4 right foraminal disk protrusion with annular tear, L2-L3 left foraminal broad disc protrusion, L1-L2 broad central disk protrusion with annular tear, lumbar myositis, and congenital central canal stenosis L2 through L5 (hereinafter "back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran served in the Army Reserve and had active duty for training (ACDUTRA) from June 2006 to January 2007.

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In January 2008, the RO granted service connection for a back disability and assigned a 20 percent rating, effective January 13, 2007.

In February 2008, the RO denied service connection for hypertension, allergic conjunctivitis and cornea hypoxia changes, and atrophic right kidney.  The Veteran filed a timely notice of disagreement (NOD) with respect to all three issues, and the RO issued a statement of the case (SOC) in November 2008.  However, the Veteran did not include the eye and kidney issues on his January 2009 VA Form 9.  Thus, these claims are not in appellate status.

In February 2012, the Board remanded this matter for further development.  

The issue of entitlement to a rating in excess of 20 percent for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, hypertension manifested to a compensable degree within one year of his discharge from active military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As the Board is granting the claim of service connection for hypertension, the claim is substantiated, and there are no further VCAA duties.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

ACDUTRA service treatment records (STRs) do not show any treatment for, or diagnosis of, hypertension.  However, a September 2007 VA examination, conducted within one year after the Veteran's January 2007 discharge, contains a diagnosis of hypertension.

Reserve STRs show that the Veteran was treated for systemic hypertension with prescription medication (Lisinopril) in February 2008 and placed on profile in June 2008 due to systemic hypertension.  

The Veteran was afforded a March 2012 VA examination.  The examiner opined that the Veteran did not have hypertension related to service or his service-connected back disability.  However, a June 2013 QTC examination shows that the Veteran was being treated for and diagnosed with essential hypertension.

The Board finds that the Veteran suffers from hypertension related to his military service.  The Board acknowledges that the March 2012 VA examiner found the Veteran's hypertension not to be related to service.  However, the Board finds it significant that the Veteran was initially diagnosed with hypertension within one year of his discharge from his period of active duty.  Moreover, he has since undergone clinical testing that establishes a current diagnosis of hypertension in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran was diagnosed with hypertension within his first post-service year and there has been a continuity of symptomatology of hypertension in the years since service.  In light of this evidence, and resolving reasonable doubt in favor of the appellant, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for hypertension is granted.
REMAND

In January 2008, the RO granted service connection for a back disability and assigned a 20 percent rating.  In February 2008, the Veteran submitted a statement seeking reconsideration of the January 2008 decision, which the Board has construed as an NOD.  Thus, the January 2008 rating decision remains pending and the RO is now required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the Veteran is entitled to an SOC. The failure to issue an SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issue of entitlement to an initial rating in excess of 20 percent for a back disability.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


